Citation Nr: 1437709	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-13 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to diverticulitis and service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia, to include as secondary to diverticulitis and service-connected PTSD and residuals of stab injuries to the right arm, abdomen, and back.

3.  Entitlement to service connection for sexual dysfunction, to include as secondary to diverticulitis and service-connected PTSD and residuals of stab injuries to the right arm, abdomen, and back.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and Dr. Rogers


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to July 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

The Veteran and his former counsel have claimed that the disorders are secondary to diverticulitis, a disability for which the Veteran withdrew a claim for service connection, and the now-service-connected PTSD, and that the fibromyalgia and sexual dysfunction are related to the residuals of stab injuries to the right arm, abdomen, and back.  In light of the above, the issues are as stated on the title page.

The Veteran, his spouse, and Dr. Rogers testified at a decision review officer hearing held at the VA RO in October 2010, and a transcript of that hearing has been associated with the claims file.

The Board's review includes the paper and electronic records.

The issue of entitlement to service connection for a hiatal hernia has been raised by the record (see April 2007 claim), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to report for two examinations regarding his claims of entitlement to service connection for gastroesophageal reflux disease and fibromyalgia, and has not presented good cause for his failure to report.  Nonetheless, given the complexity of these issues, the Board believes that an attempt to obtain medical opinions addressing the nature and etiology of the gastroesophageal reflux disease and fibromyalgia based solely on a review of his claims file is warranted.

The Veteran's service treatment records do not appear complete.  The AOJ should attempt to obtain any additional service treatment records.

The record reflects that the Veteran is receiving Social Security disability benefits.  The AOJ should attempt to obtain any records pertaining to his claim for Social Security disability benefits.

The Veteran authorized the release of records from Dr. Rogers, and the AOJ should attempt to obtain such records.

The Veteran has not afforded the opportunity to be examined for his sexual dysfunction, and the AOJ should schedule him for such examination.

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for his gastroesophageal reflux disease, fibromyalgia, sexual dysfunction, PTSD, and residuals of stab wounds to the right arm, abdomen, and back, and obtain any identified records.  Obtain all records from Dr. Rogers.  Regardless of the claimant's response, obtain all records from the VA North Texas Health Care System from November 2013 to the present.

3.  Contact the service department and obtain any additional service treatment records.  If no additional service treatment records are available, the AOJ should make a formal finding of unavailability of service treatment records.

4.  Contact the Social Security Administration and attempt to obtain all records pertaining to the Veteran's claim for Social Security disability benefits.

5.  Thereafter, arrange for the Veteran's claims file to be reviewed by a medical professional or professionals to determine the nature and extent of his gastroesophageal reflux disease and fibromyalgia.  The claims folder is to be made available to the medical professional or professionals to review.  

The medical professional must opine on whether there is a 50 percent or better probability that the Veteran has fibromyalgia.  If the medical professional diagnoses fibromyalgia, the medical professional must opine on whether there is a 50 percent or better probability that the fibromyalgia is related to active service, to include the in-service knife assault, and whether there is a 50 percent or better probability that the fibromyalgia was caused or aggravated by the service-connected PTSD or residuals of stab wounds to the right arm, abdomen, and back.  

The medical professional must opine on whether there is a 50 percent or better probability that the gastroesophageal reflux disease is related to active service, and whether there is a 50 percent or better probability that the gastroesophageal reflux disease was caused or aggravated by the service-connected PTSD.

A complete rationale for any opinion offered must be provided.

6.  Schedule the Veteran for a VA examination to determine the nature and extent of his sexual dysfunction.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his sexual dysfunction.

For any sexual dysfunction diagnosed, such as erectile dysfunction or decreased libido, the examiner must opine on whether there is a 50 percent or better probability that the fibromyalgia is related to active service, to include the in-service knife assault, and whether there is a 50 percent or better probability that the fibromyalgia was caused or aggravated by the service-connected PTSD or residuals of stab wounds to the right arm, abdomen, and back..

A complete rationale for any opinion offered must be provided.

7.  Thereafter, readjudicate the claims on appeal.  If any benefit sought in connection with the claims remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



